Allowability Notice
Allowable Subject Matter
Claims 1-3 and 6-22 are allowed.
Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the claim sets forth at least one specific improvement wherein "a set-top box, comprising: a communication system configured to receive a live feed of media content from a broadcast content source and communicate with a personal electronic device; and a media continuity system configured to: receive, from the communication system, an indication that a user is currently watching a live feed of the media content through an over the top source other than the broadcast content source on the personal electronic device; in response to the indication, automatically obtain the live feed of the same media content that the user is currently watching from the broadcast content source and begin to store a copy of the obtained live feed of the media content from the broadcast content source in a data storage for later viewing; determine a difference between a timestamp associated with the live feed of the media content as broadcast by the over the top source and a timestamp associated with the live feed of the media content as broadcast by the broadcast content source; and when the set-top box subsequently receives a request to play the live feed of the media content while the live feed of the media content is still being broadcast, output the copy of the media content previously stored in the data storage beginning at a playback point that is selected based upon the determined difference in the timestamps to thereby preserve continuity in playback between the live feed of the media content through the over the top source and the copy of the media content stored in the memory." The examiner further submits that none of the prior art documents, either alone or in combination, disclose all the limitations of independent claim 1 as claimed and as similarly recited in independent claims 10, and 19.
For example, Sparrell of record teaches a set-top box is notified when a mobile phone is viewing content using a mobile content delivery network 112 (Abstract; para 21-24 disclosing over the top source as element 126; see also 28, 31 initiation command or message corresponds to an indication; see also Fig. 10 and para 46 disclosing firmware and hardware corresponding to systems with memory for communicating with a personal electronic device); Sparrell (para 0026, 29-34 disclosing buffering of the media content at device 215 of set-top box such that when content is selected at the mobile device for viewing on the mobile device, the same content is also automatically recorded at the remote location set-top box wherein the broadcast source providing content to the mobile device and the set top box is from different sources 112 and 123; Sparrell further teaches use of the buffer varies depending on the actual viewing time of the over the top source (see Sparrell para 26, 33-34, 41).  Whereas Sparrell teaches para 17, 26, 34, 53-54 user resumes content on set-top box at home when viewing was initiated on a mobile device at a location different from home based on a received bookmark, a pause command, a set bookmark command, move show command, or stop command, Sparrell does not use the term “timestamp.” Whereas Sparrell does not use the terms “preserve continuity”, the term used in the prior art of “resume” is interpreted as enabling the viewer to preserve continuity in playback between two different content sources providing the same content. In an analogous art, Richardson teaches a multi-presentation media event handoff which provides transition continuity for an event wherein a viewer starts viewing content on a mobile device and then continues watching the same content on a home set top box (Abstract; para 4, 45-48 – stating the viewer to resume enjoyment of the same programming on two different devices). Richardson recognizes that two different devices receive content from different sources comprising live over-the-air television broadcast, live cable television broadcast, and/or a live Internet-based streaming video representation of the same content (para 14-17). As such, wherein the applicant claims “preserve  continuity in playback between the live feed of the media content through the over the top source and the copy of the media content stored in the memory” is a mere rearrangement of parts based on the evidence of Sparrell and Richardson because the prior art recognizes maintaining continuity between multiple sources when viewing content on a mobile device and a remote set top box. Richardson teaches the first and second media device communicate data which enables the other to determine the content being viewed on the device initiating the first viewing of content to enable the viewer transition to viewing the same content on the other device without missing any portion of the content and maintain continuity (i.e., resume content from the same position). Richardson teaches an event time but does not reference a timestamp as claimed in the current application. Kosugi of record teaches timestamp are used by the processor for resuming play, using data in the storage, of a digital data stream such as a video stream that was paused or bookmarked during live play of the stream when video content is viewed live and simultaneously recorded (Abstract, para 10-11 and 34). [see also prior art made of record but not relied upon in order to avoid duplicative reference(s) Rouse; Alan et al. US 20110307930 A1; Molander; Daniel US 20130031222 A1; DALIMBA; Laxminarayana et al. US 20160365126 A1; Asnis; Ilya et al. US 20140109144 A1)]. Lastly, Johansson of record teaches (Abstract; para 27-31, para 45 – disclosing maintaining the timing information between two video streams presenting the same content by first establishing a bit rate, timing, stopping point and then the resumption point timing information for a different device). A person of ordinary skill in the art would have understood that two video streams presenting the same content can be provided using an RF transmission and IP-transmission network simultaneously and utilizing timestamp information for each stream in order to enable seamless transmission between the two networks. 
The applicant has submitted additional prior art after a first Notice of Allowance citing the prior art to Hirano GB 2500746 (also US 8931019). The applicant’s claims do cite elements disclosed to Hirano. For example, “a communication system configured to receive a live feed of media content from a broadcast content source and communicate with a personal electronic device; and a media continuity system configured to: receive, from the communication system, an indication that a user is currently watching a live feed of the media content through an over the top source other than the broadcast content source on the personal electronic device; in response to the indication, automatically obtain the live feed of the same media content that the user is currently watching from the broadcast content source and begin to store a copy of the obtained live feed of the media content from the broadcast content source in a data storage for later viewing” is disclosed in Hirano (pg. 8:5-30 and pg. 9:28-33-pg.11:1-26). However, with respect to the applicant’s limitation “determine a difference between a timestamp associated with the live feed of the media content as broadcast by the over the top source and a timestamp associated with the live feed of the media content as broadcast by the broadcast content source; and when the set-top box subsequently receives a request to play the live feed of the media content while the live feed of the media content is still being broadcast, output the copy of the media content previously stored in the data storage beginning at a playback point that is selected based upon the determined difference in the timestamps to thereby preserve continuity in playback between the live feed of the media content through the over the top source and the copy of the media content stored in the memory”, Hirano pg. 15:14-32 discloses using a first timestamp and then compares the sum of 8 second transport stream clips. Therefore, absent any evidence that summing of 8 second transport stream clips correspond to the applicant’s timestamp associated with the live feed of the media content  as broadcast by the broadcast content source, the claims are not obvious. All things considered, however, the prior art does not render obvious the claims when viewed as a whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421